Citation Nr: 1117631	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer of the left hand, status post excision with residual scar, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for skin cancer.  In his Notice of Disagreement (NOD), received in February 2006, the Veteran indicated that he disagreed with the denial of service connection for skin cancer on the left hand, left clavicle, and right temple.  A Statement of the Case (SOC) was issued in September 2006.  In his substantive appeal, received in October 2006, the Veteran stated that he was only appealing the issue of service connection for skin cancer on the top of his left hand and that he was satisfied with the RO's determination as to the skin cancer on his head, face, and neck.  Accordingly, the issue on appeal is entitlement to service connection for skin cancer of the left hand, including as due to herbicide exposure. 

In December 2009, the Board remanded the matter to the RO for the purpose of scheduling the Veteran for a VA examination in order to obtain an opinion on the etiology of his skin cancer of the left hand.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in February 2011. 


FINDING OF FACT

The Veteran's skin cancer of the left hand, status post excision with residual scar, was incurred in, or caused by, his military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer of the left hand, status post excision with residual scar, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for skin cancer.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffers from skin cancer of the left hand due to exposure to herbicides during his military service in Vietnam.  Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, service connection for certain listed disabilities may also be established based upon a legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Id.; McCartt v. West, 12 Vet. App. 164, 166 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted by the VA examiner at the March 2010 VA examination, the Veteran has a scar on the dorsum of his left hand that is a residual of skin cancer excision.  As such, he has a present disability even though he does not claim any instance of skin cancer of the left hand within the appellate period.  

The Veteran had active duty service in the Republic of Vietnam, as evidenced by Silver Star he was awarded for combat support missions against the Viet Cong in June 1967, and the photographic evidence of the terrain in Vietnam submitted by the Veteran, for which he is the registered author with the Library Congress.  There is no affirmative evidence in his claims file indicating that he was not exposed to herbicide agents.  Therefore, he is presumed to have been exposed to such agents.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, he would be entitled to the presumption of service connection based on exposure to herbicides used in Vietnam, if VA has found a positive association between his claimed condition and exposure.  However, the Veteran's skin cancer is not one of the listed conditions.

Under 38 C.F.R. § 3.309(e), VA has determined that a positive association exists between exposure to herbicides, including Agent Orange, and the subsequent development of the following conditions:  Chloracne or other acneform disease consistent with chloracne; type II diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; Ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.

The Veteran asserted entitlement to the presumption, claiming a diagnosis of soft tissue sarcoma, but his diagnosis is not listed among the conditions included under the term "soft tissue sarcoma."  Nor is his skin cancer disorder otherwise listed under 38 C.F.R. § 3.309(e).  As such, the Veteran is not entitled to the presumption of service connection based on exposure to herbicides.

However, the Board will still consider direct service connection for skin cancer, including as due to herbicide exposure, if the Veteran can show  on the (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  As noted above, the evidence shows that the Veteran suffers from a current disability of skin cancer, and exposure to herbicides is presumed due to the Veteran's service in the Republic of Vietnam.  Therefore, service connection will be granted if the evidence shows a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

Two differing medical opinions are of record in the claims folder, one from the Veteran's private primary physician and one from the VA examiner.  It is not error for the Board to favor one competent medical opinion over another when the Board gives an adequate statement of the reasons and bases for that determination.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In June 2009, the Veteran's private physician submitted a statement reviewing the Veteran's history of skin cancer of the left hand, first noticed by the Veteran when a burn he sustained to the hand would not heal properly, and providing an opinion as to its etiology.  See October 2006 Veteran's statement (providing a narrative account of the history of the Veteran's skin cancer of the left hand).  The physician asserts that, upon review of the Veteran's military records, it is as likely as not that exposure to Agent Orange caused the skin cancer on the top of his left hand.  Previously, in June 2006, the Veteran's physician had submitted a statement asserting that the Veteran had been a patient since December 2004 and had multiple skin cancers.  This statement explains that skin cancers are usually a result of past sun exposure, but that Agent Orange may be a contributing factor in this case.  In June 2006, apparently without the benefit of being able to review the Veteran's service treatment records, the physician stated that the data was unclear at that time.
  
In March 2010, the Veteran was provided with a VA examination.  Upon review of the Veteran's medical records and medical history, the examiner opined that the Veteran's left hand skin cancer, status post excision with residual scar, is not due to exposure to Agent Orange, nor is it the result of or caused by his active duty service.  The examiner's rationale was that "[s]kin cancer is not a presumptive condition due to exposure to Agent Orange.  There is no objective evidence of skin cancer while in service or in close proximity to separation from service."

The Board finds that the June 2009 statement by the Veteran's private physician is more probative than the March 2010 opinion provided by the VA examiner.  At the outset, it should be noted that the examiner is a nurse practitioner, while the Veteran's private physician is a licensed physician specializing in dermatology.  As such, he has a greater degree of expertise in the matter of the etiology of the Veteran's skin cancer.  Furthermore, as the Veteran's primary dermatologist, he had the benefit of regularly treating the Veteran for a period of five years before providing the June 2009 opinion.  

Additionally, the VA examiner appears to have impermissibly relied on the list of presumptive conditions in 38 C.F.R. § 3.309 in making the determination that the Veteran's skin cancer is not connected to his military service, when determination of the applicability of the presumptive provisions is a legal, and not medical question, and, furthermore, not relevant to the issue of service connection on a direct basis, a theory of entitlement before the Board.  The remainder of the examiner's rationale concentrates on the lack of treatment in service, or shortly after service, for the claimed condition.  Without further explanation, this rationale constitutes an impermissible reliance on the absence of evidence in order to render a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Lastly, as a result, the VA examiner's opinion does not provide the kind of analysis that can be weighed against other opinions and is not based on sufficient facts and data.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the reasons listed above, the Board accords more weight to the opinion provided by the Veteran's private physician than to the opinion provided by the VA examiner.  As such, the competent medical evidence of record shows that the Veteran's skin cancer of the left hand was caused by his active military service, specifically exposure to herbicides.  Therefore, as the evidence shows the existence of a present disability of scarring of the left hand, in-service exposure to herbicides, and an etiological relationship between the Veteran's herbicide exposure and skin cancer of the left hand, service connection for skin cancer of 

the left hand, status post-excision with residual scar, is granted. 
 

ORDER

Service connection for skin cancer of the left hand, status post excision with residual scar, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


